Mr. Chief Justice Negrón Fernández,
dissenting.
Sixty-four days after marrying the defendant, the plaintiff filed the present action.1
In sustaining the complaint on the ground of cruel treatment, the lower court made the following findings of fact:
*183“The evidence has convinced the Court that on August 17, 1953, Manuel Rosado Marzán was married to Marcelina Rivera Garcia; that when Marcelina married Manuel she was already pregnant by another man who is not the plaintiff; that the plaintiff became aware of this situation and thereupon returned Marcelina to her father, and explained to him the reason for such a sudden decision. The defendant gave birth on February 21, 1954. By August 17, 1953, when she was married, she was already pregnant and the father of the child was not precisely Manuel Rosado Marzán, who had returned from Germany on June 24, 1953 after serving in the Army.”
I share the view of the Court in the sense that, under our law as it now stands, the action of divorce in this case does not lie. Although the opinion of the Court leaves open and does not prejudge the question whether or not the action of annulment is in order, I believe that in view of the aver-ments of the complaint and the evidence heard, the question before the trial court actually centered on the nullity of the marriage and that the action was actually converted into one of nullity.
The special nature of the marriage contract and the public interest involved therein, far from making inapplicable thereto the general doctrine consecrated in the Civil Code relative to the lack of consent in the contracts by reason of deceit or fraud — consisting herein of the concealment by the woman of her state of pregnancy from sexual relations with another man — calls, in my opinion, for a more strict application in order not to subvert the lawful purpose on which is based the marriage institution which is derived therefrom. Such concealment constitutes in itself, because of its very inherent fraudulent character, a moral defect which can not be sanctioned by the State in order to create the fundamental institution of our society.
The marriage contract is the highest ranking contract in the juridical and social order instituted, which entails the most significant mutual obligations in the partnership thus constituted. It is of public law because it is regulated by the *184State, and when a man consents to such contract, in good faith, induced by the deceitful conduct of the woman who conceals her state of prenuptial pregnancy which he has not created, such contract is offensive to morals and from its inception the marriage institution which he is about to create is mortally injured because it carries within its entrails the ugly vice of deceit. A marriage thus contracted would not be an institution; it would be a pitiful wreck. The moral basis which, as the essence of every contractual juridical relation, underlies the general principles of the Civil Code and which must be present in the ordinary pacts of a patrimonial character, can not be dispensed with in an agreement which, like the special marriage contract, is governed by the imperative need of honesty. The State can not sanction an institution which emerges from the shattered remains of a wreck, which stems from a contract tainted in its intrinsic social value with the germ of fraud, which can not inspire confidence, which thwarts the very purpose for which it was created, and belies its very essence as an instrument of social usefulness.
The silence of the positive law 2 in the sections dealing with marriage as respects deceit or fraud as a ground for nullity, should not be construed in the sense of barring the right of such action in a case like the present one. Resort must be had to the general principles of law, which are inspired on the moral sense of the law, by operation of § 7 of *185our Civil Code, which constitutes sufficient juridical basis for the action of nullity of a marriage which neither society nor the law can impose, because it belies the very aim it pursues and would establish a juridical relation without any useful social purpose.
Consequently, in view of the findings of fact of the lower court, the judgment should, in my view, be modified substituting the pronouncement of dissolution of marriage by that of nullity of marriage, and, as thus modified, it should be affirmed.

 In the amended complaint he alleged the following:
“First: That the plaintiff and the defendant contracted marriage in Toa Baja, Puerto Rico, on August 17, 1953, and have continued legally married.
“Second: That the spouses did not beget any children in the marriage nor acquire property of any kind.
“Third: That at the time the defendant married the plaintiff she was pregnant by another man, the plaintiff not having had any sexual relations with the defendant until they were married, and that the defendant gave birth on February 20, 1954, exactly six (6) months and three (3) days after the date of their marriage.
“Fourth That' this action on the part of the defendant toward the plaintiff,, deceiving him in such a way, has caused him serious emotional and spiritual anxiety, since the defendant, whom he believed to be a virgin at the time of marriage, was pregnant at that time.”


 Felipe Clemente de Diego, El Silencio en el Derecho, p. 97 (1925) :
“In effect, the Civil Code itself in § 6 [§ 7 of our Civil Code] outlines the course which the judg.e should follow in the absence of a statute wholly applicable to the point at issue, and, since it invokes in the last instance the general principles of law as the source and inspiration of juridical decisions, we fail to see the reason for excluding the matters relating to the silence of that procedure of integration and enlargement of the juridical order. In the event of silence, it will be possible, at least in principle, to elevate our mind and contemplate those general criteria of justice which might set down the standard for the solution of the cases not provided in the Code.
“The good faith, soul of the general commerce of life and of the com*185merce in a strict sense, should govern social cohabitation and all its acts, good faith frequently invoked in connection with contracts in the civil code and codes of commerce; the fair restrictions of the law which limit private autonomy recognizing the fair dominion of the social order and the respect to the essential bases of the constitution and existence thereof, among which we already find the good faith, the ethical sense, the good customs...; the demand of consideration in the contracts which must be lawful, furnish sufficient data and elements for the admission of the principles relating to the silence as well as to many other new doctrines,' as for example, the abuse of the right, which are claiming a place and consecration in our positive legislation.”